DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to election requirement of 12/15/2020, applicant elected species I directed to claims 1-4, 14-18 without traverse (No arguments disagreeing with the election requirement has been presented).  Claims 5-13 are considered withdrawn from consideration.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image display control unit” in claim 1, “menu icon display control unit” in claim 1, and “operation icon display control unit” in clam 2. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Clingman [US 20130338501 A1].
As per claim 1,  Clingman teaches an acoustic wave image display device in a system (Clingman Fig 1) for displaying a first acoustic wave image and a second acoustic wave image on image display means (Clingman Fig 1 item 112, 114, Figs 10-15),
the first acoustic wave image being generated on the basis of detected signals of photoacoustic waves generated from within a subject which has received light emitted to the subject (Clingman Fig 1 item OA, ¶0043-¶0044, ¶0390-¶0391 describes OA system),
the second acoustic wave image being generated on the basis of detected signals of reflected acoustic waves, which are acoustic waves transmitted to the subject and reflected within the subject (Clingman Fig 1 US, ¶0414-¶0415 ultrasound imaging), 
the acoustic wave image display device comprising:
an image display control unit (Inherently required for generating images as in Figs 10-15 on displays 112, 114) that causes the first acoustic wave image to be displayed on the image display means (Clingman Fig 2 items 270, 290 corresponds to the collected optoacoustic data, Fig 10, upper left and upper right images) in a first display color (Clingman ¶0046 “The term sinogram is also used at times to refer to an image presented by using the original or filtered sampled data as gray scale or color data”) and causes the second acoustic wave image to be displayed on the image display means in a second display color (Clingman Fig 2 items 295, Fig 10, lower left image),
menu icon display means for displaying a first menu icon group for designating a process to be performed on the first acoustic wave image and a second menu icon group for designating a process to be performed on the second acoustic wave image (Clingman Fig 1 Fig 10, icons on the right for setting parameters.  See also ¶0377); and
a menu icon display control unit that causes the first menu icon group to be displayed on the menu icon display means in the first display color and causes the second menu icon group to be displayed on the menu icon display means in the second display color (Clingman Fig 1 items 112, 114, inherently requires control unit.  ¶0377 “… performing the following adjustments: the color contrast parameter; the selection of fluence compensation curves; the color reference point bias parameter; upper and lower color transparency thresholds; a parameter to adjust the amount of smoothing; other compensations for absorption, filter, reconstruction, and display parameters; and a gain parameter”).
The only difference is that Clingman does not expressly recite that the second color different from the first display color.  However, in ¶0413 Clingman discloses overlayed optoacoustic image may be shown in a distinct color to distinguish it from the ultrasound image, or the overlaid optoacoustic image may contain colors that correspond to details discernable through optoacoustic imaging, such as, for example, blood oxygenation.  Hence, although during overlaying, providing different colors to different images is disclosed in Clingman.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify method in Clingman Fig 2, by integrating colors for displaying short image (step 270) and long image (step 290).  The motivation would be so that user can easily identify which is the ultrasound image and which is the photoacoustic image (Clingman ¶0413).
As per claim 14, Clingman does not expressly show, wherein the menu icon display means has a different display screen from the image display means.  However Clingman suggests two displays and expressly recites that all or portions of the device 100 user interface.  This implies that portions of menu icons may be displayed on one or two screens.  In view of this, a person of ordinary skill would be able to display some of all of the user interface on one screen thereby meeting the claimed limitation.  Motivation for using two screens is to accurately see magnified /larger /full screen images on one screen, without being hindered by additional icons, menu bars, sliders etc.  This helps in easy analysis of the images.    
As per claim 15, Clingman further teaches wherein the menu icon display means has a display screen common to the image display means (Clingman Fig 10).
As per claim 18, it is directed to using apparatus of claim 1 and is rejected for same reasons as above.

Allowable Subject Matter
Claims 2-4, 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the references made of record, applied individually or in combination teach all limitations of the different control units as recited in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Oommen Jacob/Primary Examiner, Art Unit 3793